Old Line Bancshares January 8, 2009 Amit Pande Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Dear Amit Pande: We have reviewed the comments outlined in your letter dated December 18, 2008 in regards to our Form 10-Q for the Quarterly Period Ended September 30, 2008 and our Form 8-K filed December 5, 2008.Our response follows. Form 10-Q for the Quarterly Period Ended September 30, 2008: Asset Quality, page 30 1. With a view toward enhanced disclosure in your next Form 10-K, please provide us with an update and your analysis in determining that the $935 thousand non-accrual loan was not impaired as of September 30, 2008, including your specific consideration of the guidance in paragraph 8 of SFAS 114. Response At the end of every quarter, we review all classified and non-accrual loans to determine if we should disclose impairment and have continued do so during the periods that we will include in our next Form 10-K.Paragraph 8 of SFAS 114 states “A loan is not impaired during a period of delay in payment if the creditor expects to collect all amounts due including interest accrued at the contractual interest rate for the period of delay.”As outlined in our Form 10-Q for the period ended September 30, 2008, the borrower on the loan in question began remitting payments in the first quarter of 2008 and has committed to making all past due interest and principal current prior to March 31, 2009.At September 30, 2008, the borrower had, by the due date, made several months of scheduled payments of principal and interest plus a percentage of the past due principal and interest and we expected to receive all amounts due including interest accrued at the contractual interest rate by March 31, 2009.As of the date of this letter, we have continued to receive payments from the borrower.We have and will continue to monitor the borrower’s performance, the loan to value of the collateral, and our expectations regarding full repayment of all amounts past due and provide updates and disclosure on this loan in our next Form 10-K. 2. Form 8-K Filed December 5, 2008 Please tell us how you considered whether a sale of securities to the Treasury Department would have a material impact on your financial statements and evaluate whether pro-forma financial statements are appropriate. Where you expect the proceeds of the sale of securities to the Treasury Department to have a material impact on your balance sheet or income statement, our rules require you to provide pro-forma statements that comply with Article 11 of Regulation
